EXHIBIT 10.3
 
 
LIVEPERSON, INC.
2000 STOCK INCENTIVE PLAN
(as Amended and Restated as of April 22, 2004)
(as Amended as of April 21, 2005)
 
ARTICLE ONE
 
GENERAL PROVISIONS
 

I.
PURPOSE OF THE PLAN

 
This 2000 Stock Incentive Plan (the “Plan”) is intended to promote the interests
of LivePerson, Inc., a Delaware corporation, by providing eligible persons with
the opportunity to acquire a proprietary interest, or otherwise increase their
proprietary interest, in the Corporation as an incentive for them to remain in
the service of the Corporation. The Plan was amended and restated as of April
22, 2004 and approved by stockholders at the Corporation’s 2004 Annual Meeting
of Stockholders on May 27, 2004. The Plan is further amended as of April 21,
2005, subject to stockholder approval at the Corporation’s 2005 Annual Meeting
of Stockholders.
 
Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix A.
 

II.
STRUCTURE OF THE PLAN

 
A.  The Plan shall be divided into five separate equity incentive programs:
 
(i)  the Discretionary Option Grant Program under which eligible persons may, at
the discretion of the Plan Administrator, be granted options to purchase shares
of Common Stock,
 
(ii)  the Salary Investment Option Grant Program under which eligible employees
may elect to have a portion of their base salary invested each year in special
options,
 
(iii)  the Stock Issuance Program under which eligible persons may, at the
discretion of the Plan Administrator, be issued shares of Common Stock directly,
either through the immediate purchase of such shares or as a bonus for services
rendered the Corporation (or any Parent or Subsidiary),
 
(iv)  the Automatic Option Grant Program under which eligible non-employee Board
members shall automatically receive options at periodic intervals to purchase
shares of Common Stock, and
 
 
 

--------------------------------------------------------------------------------

 
(v)  the Director Fee Option Grant Program under which non-employee Board
members may elect to have all or any portion of their annual retainer fee
otherwise payable in cash applied to a special option grant.
 
B.  The provisions of Articles One and Seven shall apply to all equity programs
under the Plan and shall govern the interests of all persons under the Plan.
 

III.
ADMINISTRATION OF THE PLAN

 
A.  Prior to the Section 12 Registration Date, the Discretionary Option Grant
and Stock Issuance Programs shall be administered by the Board unless otherwise
determined by the Board. Beginning with the Section 12 Registration Date, the
following provisions shall govern the administration of the Plan:
 
(i)  The Board shall have the authority to administer the Discretionary Option
Grant and Stock Issuance Programs with respect to Section 16 Insiders but may
delegate such authority in whole or in part to the Primary Committee.
 
(ii)  Administration of the Discretionary Option Grant and Stock Issuance
Programs with respect to all other persons eligible to participate in those
programs may, at the Board’s discretion, be vested in the Primary Committee or a
Secondary Committee, or the Board may retain the power to administer those
programs with respect to all such persons.
 
(iii)  The Board (or Primary Committee) shall select the Section 16 Insiders and
other highly compensated Employees eligible to participate in the Salary
Investment Option Grant Program. However, all option grants under the Salary
Investment Option Grant Program shall be made in accordance with the terms of
that program and the Primary Committee shall not exercise any administrative
discretion with respect to option grants made under the program.
 
(iv)  Administration of the Automatic Option Grant and Director Fee Option Grant
Programs shall be self-executing in accordance with the terms of those programs.
 
B.  Each Plan Administrator shall, within the scope of its administrative
jurisdiction under the Plan, have full power and authority subject to the
provisions of the Plan:
 
(i)  to establish such rules as it may deem appropriate for proper
administration of the Plan, to make all factual determinations, to construe and
interpret the provisions of the Plan and the awards thereunder and to resolve
any and all ambiguities thereunder;
 
(ii)  to determine, with respect to awards made under the Discretionary Option
Grant and Stock Issuance Programs, which eligible persons are to receive such
awards, the time or times when such awards are to be made, the number of shares
to be covered by each such award, the vesting schedule (if any) applicable to
the award, the status of a granted option as either an Incentive Option or a
Non-Statutory Option and the maximum term for which the option is to remain
outstanding;
 
 
-2-

--------------------------------------------------------------------------------

 
(iii)  to amend, modify or cancel any outstanding award with the consent of the
holder or accelerate the vesting of such award; and
 
(iv)  to take such other discretionary actions as permitted pursuant to the
terms of the applicable program.
 
Decisions of each Plan Administrator within the scope of its administrative
functions under the Plan shall be final and binding on all parties.
 
C.  Members of the Primary Committee or any Secondary Committee shall serve for
such period of time as the Board may determine and may be removed by the Board
at any time. The Board may also at any time terminate the functions of any
Secondary Committee and reassume all powers and authority previously delegated
to such committee.
 
D.  Service on the Primary Committee or the Secondary Committee shall constitute
service as a Board member, and members of each such committee shall accordingly
be entitled to full indemnification and reimbursement as Board members for their
service on such committee. No member of the Primary Committee or the Secondary
Committee shall be liable for any act or omission made in good faith with
respect to the Plan or any options or stock issuances under the Plan.
 

IV.
ELIGIBILITY

 
A.  The persons eligible to participate in the Discretionary Option Grant and
Stock Issuance Programs are as follows:
 
(i)  Employees,
 
(ii)  non-employee members of the Board or the board of directors of any Parent
or Subsidiary, and
 
(iii)  consultants and other independent advisors (whether natural persons or
entities) who provide services to the Corporation (or any Parent or Subsidiary).
 
B.  Only Employees who are Section 16 Insiders or other highly compensated
individuals shall be eligible to participate in the Salary Investment Option
Grant Program.
 
C.  Only non-employee Board members shall be eligible to participate in the
Automatic Option Grant and Director Fee Option Grant Programs.
 

V.
STOCK SUBJECT TO THE PLAN

 
A.  The stock issuable under the Plan shall be shares of authorized but unissued
or reacquired Common Stock, including shares repurchased by the Corporation on
the open market. The number of shares of Common Stock initially reserved for
issuance over the term of the Plan shall be Ten Million (10,000,000) shares.
Such reserve shall consist of (i) the number of shares estimated to remain
available for issuance, as of the Section 12 Registration Date, under the
Predecessor Plan, including the shares subject to the outstanding options to be
incorporated into the Plan and the additional shares which would otherwise be
available for future grant, plus (ii) an increase of Four Million One Hundred
Sixty Five Thousand Three Hundred Fifteen (4,165,315) shares authorized by the
Board subject to stockholder approval prior to the Section 12 Registration Date.
 
 
-3-

--------------------------------------------------------------------------------

 
B.  The number of shares of Common Stock available for issuance under the Plan
shall automatically increase on the first trading day of January each calendar
year during the term of the Plan, beginning with the calendar year 2001, by an
amount equal to three percent (3%) of the total number of shares of Common Stock
outstanding on the last trading day in December of the immediately preceding
calendar year, but in no event shall such annual increase exceed One Million
Five Hundred Thousand (1,500,000) shares.
 
C.  No one person participating in the Plan may receive options, separately
exercisable stock appreciation rights and direct stock issuances for more than
Five Hundred Thousand (500,000) shares of Common Stock in the aggregate per
calendar year.
 
D.  Shares of Common Stock subject to outstanding options (including options
incorporated into this Plan from the Predecessor Plan) shall be available for
subsequent issuance under the Plan to the extent those options expire, terminate
or are cancelled for any reason prior to exercise in full. Unvested shares
issued under the Plan and subsequently repurchased by the Corporation, at the
original exercise or issue price paid per share, pursuant to the Corporation’s
repurchase rights under the Plan shall be added back to the number of shares of
Common Stock reserved for issuance under the Plan and shall accordingly be
available for reissuance through one or more subsequent options or direct stock
issuances under the Plan. However, should the exercise price of an option under
the Plan be paid with shares of Common Stock or should shares of Common Stock
otherwise issuable under the Plan be withheld by the Corporation in satisfaction
of the exercise price of an option under the Plan or withholding taxes incurred
in connection with the exercise of an option or the vesting of a stock issuance
under the Plan, then the number of shares of Common Stock available for issuance
under the Plan shall be reduced by the gross number of shares for which the
option is exercised or which vest under the stock issuance, and not by the net
number of shares of Common Stock issued to the holder of such option or stock
issuance. Shares of Common Stock underlying one or more stock appreciation
rights exercised under the Plan shall not be available for subsequent issuance.
 
E.  If any change is made to the Common Stock by reason of any stock split,
stock dividend, recapitalization, combination of shares, exchange of shares or
other change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration, appropriate adjustments shall be made to
(i) the maximum number and/or class of securities issuable under the Plan, (ii)
the number and/or class of securities by which the share reserve is to increase
each calendar year pursuant to the automatic share increase provisions of the
Plan, (iii) the number and/or class of securities for which any one person may
be granted options, separately exercisable stock appreciation rights and direct
stock issuances under the Plan per calendar year, (iv) the number and/or class
of securities for which grants are subsequently to be made under the Automatic
Option Grant Program to new and continuing non-employee Board members, (v) the
number and/or class of securities and the exercise price per share in effect
under each outstanding option under the Plan and (vi) the number and/or class of
securities and price per share in effect under each outstanding option
incorporated into this Plan from the Predecessor Plan. Such adjustments to the
outstanding options are to be effected in a manner which shall preclude the
enlargement or dilution of rights and benefits under such options. The
adjustments determined by the Plan Administrator shall be final, binding and
conclusive.
 
 
-4-

--------------------------------------------------------------------------------

 
ARTICLE TWO
 
DISCRETIONARY OPTION GRANT PROGRAM
 

I.
OPTION TERMS

 
Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.
 
A.  Exercise Price.
 
1.  The exercise price per share shall be fixed by the Plan Administrator at the
time of the option grant and may be less than, equal to or greater than the Fair
Market Value per share of Common Stock on the option grant date.
 
2.  The exercise price shall become immediately due upon exercise of the option
and shall, subject to the provisions of Section II of Article Seven and the
documents evidencing the option, be payable in one or more of the following
forms:
 
(i)  in cash or check made payable to the Corporation;
 
(ii)  shares of Common Stock held for the requisite period necessary to avoid a
charge to the Corporation’s earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date;
 
(iii)  to the extent the option is exercised for vested shares, through a
special sale and remittance procedure pursuant to which the Optionee shall
concurrently provide irrevocable instructions to (a) a Corporation-designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable Federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise and
(b) the Corporation to deliver the certificates for the purchased shares
directly to such brokerage firm in order to complete the sale; or
 
(iv)  on such other terms and conditions as may be acceptable to the Plan
Administrator (including, without limitation, the relinquishment of options). No
shares of Common Stock shall be issued until payment therefore, as provided
herein, has been made or provided for.
 
Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.
 
B.  Exercise and Term of Options. Each option shall be exercisable at such time
or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of ten (10) years
measured from the option grant date.
 
 
-5-

--------------------------------------------------------------------------------

 
C.  Cessation of Service.
 
1.  The following provisions shall govern the exercise of any options
outstanding at the time of the Optionee’s cessation of Service or death:
 
(i)  Any option outstanding at the time of the Optionee’s cessation of Service
for any reason shall remain exercisable for such period of time thereafter as
shall be determined by the Plan Administrator and set forth in the documents
evidencing the option, but no such option shall be exercisable after the
expiration of the option term.
 
(ii)  Any option exercisable in whole or in part by the Optionee at the time of
death may be subsequently exercised by his or her Beneficiary.
 
(iii)  During the applicable post-Service exercise period, the option may not be
exercised in the aggregate for more than the number of vested shares for which
the option is exercisable on the date of the Optionee’s cessation of Service.
Upon the expiration of the applicable exercise period or (if earlier) upon the
expiration of the option term, the option shall terminate and cease to be
outstanding for any vested shares for which the option has not been exercised.
However, the option shall, immediately upon the Optionee’s cessation of Service,
terminate and cease to be outstanding to the extent the option is not otherwise
at that time exercisable for vested shares.
 
(iv)  Should the Optionee’s Service be terminated for Misconduct or should the
Optionee engage in Misconduct while his or her options are outstanding, then all
such options shall terminate immediately and cease to be outstanding.
 
2.  The Plan Administrator shall have complete discretion, exercisable either at
the time an option is granted or at any time while the option remains
outstanding:
 
(v)  to extend the period of time for which the option is to remain exercisable
following the Optionee’s cessation of Service to such period of time as the Plan
Administrator shall deem appropriate, but in no event beyond the expiration of
the option term, and/or
 
(vi)  to permit the option to be exercised, during the applicable post-Service
exercise period, for one or more additional installments in which the Optionee
would have vested had the Optionee continued in Service.
 
D.  Stockholder Rights. The holder of an option shall have no stockholder rights
with respect to the shares subject to the option until such person shall have
exercised the option, paid the exercise price and become a holder of record of
the purchased shares.
 
 
 
-6-

--------------------------------------------------------------------------------

 
E.  Repurchase Rights. The Plan Administrator shall have the discretion to grant
options which are exercisable for unvested shares of Common Stock. Should the
Optionee cease Service while holding such unvested shares, the Corporation shall
have the right to repurchase, at the exercise price paid per share, any or all
of those unvested shares. The terms upon which such repurchase right shall be
exercisable (including the period and procedure for exercise and the appropriate
vesting schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right.
 
F.  Limited Transferability of Options. During the lifetime of the Optionee,
Incentive Options shall be exercisable only by the Optionee and shall not be
assignable or transferable other than by will or by the laws of inheritance
following the Optionee’s death. Non-Statutory Options shall be subject to the
same restrictions, except that a Non-Statutory Option may, to the extent
permitted by the Plan Administrator, be assigned in whole or in part during the
Optionee’s lifetime (i) as a gift to one or more members of the Optionee’s
immediate family, to a trust in which Optionee and/or one or more such family
members hold more than fifty percent (50%) of the beneficial interest or to an
entity in which more than fifty percent (50%) of the voting interests are owned
by one or more such family members or (ii) pursuant to a domestic relations
order. The terms applicable to the assigned portion shall be the same as those
in effect for the option immediately prior to such assignment and shall be set
forth in such documents issued to the assignee as the Plan Administrator may
deem appropriate. Notwithstanding the foregoing, the Plan Administrator may, in
its discretion, permit a consultant or independent advisor entity that is
awarded Non-Statutory Options to transfer any or all such Non-Statutory Options
awarded.
 
Notwithstanding the foregoing, the Optionee may also designate one or more
persons as the beneficiary or beneficiaries of his or her outstanding options,
and those options shall, in accordance with such designation, automatically be
transferred to such beneficiary or beneficiaries upon the Optionee’s death while
holding those options. Such beneficiary or beneficiaries shall take the
transferred options subject to all the terms and conditions of the applicable
agreement evidencing each such transferred option, including (without
limitation) the limited time period during which the option may be exercised
following the Optionee’s death.
 

II.
INCENTIVE OPTIONS

 
The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Six shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.
 
A.  Eligibility. Incentive Options may only be granted to Employees.
 
B.  Exercise Price. The exercise price per share shall not be less than one
hundred percent (100%) of the Fair Market Value per share of Common Stock on the
option grant date.
 
C.  Dollar Limitation. The aggregate Fair Market Value of the shares of Common
Stock (determined as of the respective date or dates of grant) for which one or
more options granted to any Employee under the Plan (or any other option plan of
the Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one calendar year shall not exceed
the sum of One Hundred Thousand Dollars ($100,000). To the extent the Employee
holds two (2) or more such options which become exercisable for the first time
in the same calendar year, the foregoing limitation on the exercisability of
such options as Incentive Options shall be applied on the basis of the order in
which such options are granted.
 
 
-7-

--------------------------------------------------------------------------------

 
D.  10% Stockholder. If any Employee to whom an Incentive Option is granted is a
10% Stockholder, then the exercise price per share shall not be less than one
hundred ten percent (110%) of the Fair Market Value per share of Common Stock on
the option grant date, and the option term shall not exceed five (5) years
measured from the option grant date.
 

III.
CHANGE IN CONTROL/HOSTILE TAKE-OVER

 
A.  Each option outstanding at the time of a Change in Control but not otherwise
fully-vested shall automatically accelerate so that each such option shall,
immediately prior to the effective date of the Change in Control, become
exercisable for all of the shares of Common Stock at the time subject to that
option and may be exercised for any or all of those shares as fully-vested
shares of Common Stock. However, an outstanding option shall not so accelerate
if and to the extent: (i) such option is, in connection with the Change in
Control, assumed or otherwise continued in full force and effect by the
successor corporation (or parent thereof) pursuant to the terms of the Change in
Control, (ii) such option is replaced with a cash incentive program of the
successor corporation which preserves the spread existing at the time of the
Change in Control on the shares of Common Stock for which the option is not
otherwise at that time exercisable and provides for subsequent payout in
accordance with the same vesting schedule applicable to those option shares or
(iii) the acceleration of such option is subject to other limitations imposed by
the Plan Administrator at the time of the option grant. Each option outstanding
at the time of the Change in Control shall terminate as provided in Section
III.C. of this Article Two.
 
B.  All outstanding repurchase rights shall also terminate automatically, and
the shares of Common Stock subject to those terminated rights shall immediately
vest in full, in the event of any Change in Control, except to the extent: (i)
those repurchase rights are assigned to the successor corporation (or parent
thereof) or otherwise continue in full force and effect pursuant to the terms of
the Change in Control or (ii) such accelerated vesting is precluded by other
limitations imposed by the Plan Administrator at the time the repurchase right
is issued.
 
C.  Immediately following the consummation of the Change in Control, all
outstanding options shall terminate and cease to be outstanding, except to the
extent assumed by the successor corporation (or parent thereof) or otherwise
expressly continued in full force and effect pursuant to the terms of the Change
in Control.
 
D.  Each option which is assumed in connection with a Change in Control shall be
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities which would have been issuable to the
Optionee in consummation of such Change in Control had the option been exercised
immediately prior to such Change in Control. Appropriate adjustments to reflect
such Change in Control shall also be made to (i) the exercise price payable per
share under each outstanding option, provided the aggregate exercise price
payable for such securities shall remain the same, (ii) the maximum number
and/or class of securities available for issuance over the remaining term of the
Plan and (iii) the maximum number and/or class of securities for which any one
person may be granted options, separately exercisable stock appreciation rights
and direct stock issuances under the Plan per calendar year. To the extent the
actual holders of the Corporation’s outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation may, in connection with the assumption of the
outstanding options, substitute one or more shares of its own common stock with
a fair market value equivalent to the cash consideration paid per share of
Common Stock in such Change in Control.
 
 
-8-

--------------------------------------------------------------------------------

 
E.  The Plan Administrator may at any time provide that one or more options will
automatically accelerate in connection with a Change in Control, whether or not
those options are assumed or otherwise continued in full force and effect
pursuant to the terms of the Change in Control. Any such option shall
accordingly become exercisable, immediately prior to the effective date of such
Change in Control, for all of the shares of Common Stock at the time subject to
that option and may be exercised for any or all of those shares as fully-vested
shares of Common Stock. In addition, the Plan Administrator may at any time
provide that one or more of the Corporation’s repurchase rights shall not be
assignable in connection with such Change in Control and shall terminate upon
the consummation of such Change in Control.
 
F.  The Plan Administrator may at any time provide that one or more options will
automatically accelerate upon an Involuntary Termination of the Optionee’s
Service within a designated period (not to exceed eighteen (18) months)
following the effective date of any Change in Control in which those options do
not otherwise accelerate. Any options so accelerated shall remain exercisable
for fully-vested shares until the earlier of (i) the expiration of the option
term or (ii) the expiration of the one (1) year period measured from the
effective date of the Involuntary Termination. In addition, the Plan
Administrator may at any time provide that one or more of the Corporation’s
repurchase rights shall immediately terminate upon such Involuntary Termination.
 
G.  The Plan Administrator may at any time provide that one or more options will
automatically accelerate in connection with a Hostile Take-Over. Any such option
shall become exercisable, immediately prior to the effective date of such
Hostile Take-Over, for all of the shares of Common Stock at the time subject to
that option and may be exercised for any or all of those shares as fully-vested
shares of Common Stock. In addition, the Plan Administrator may at any time
provide that one or more of the Corporation’s repurchase rights shall terminate
automatically upon the consummation of such Hostile Take-Over. Alternatively,
the Plan Administrator may condition such automatic acceleration and termination
upon an Involuntary Termination of the Optionee’s Service within a designated
period (not to exceed eighteen (18) months) following the effective date of such
Hostile Take-Over. Each option so accelerated shall remain exercisable for
fully-vested shares until the expiration or sooner termination of the option
term.
 
H.  The portion of any Incentive Option accelerated in connection with a Change
in Control or Hostile Take Over shall remain exercisable as an Incentive Option
only to the extent the applicable One Hundred Thousand Dollar ($100,000)
limitation is not exceeded. To the extent such dollar limitation is exceeded,
the accelerated portion of such option shall be exercisable as a Non-Statutory
Option under the Federal tax laws.
 

IV.
STOCK APPRECIATION RIGHTS

 
The Plan Administrator may, subject to such conditions as it may determine,
grant to selected Optionees stock appreciation rights which will allow the
holders of those rights to elect between the exercise of the underlying option
for shares of Common Stock and the surrender of that option in exchange for a
distribution from the Corporation in an amount equal to the excess of (a) the
Option Surrender Value of the number of shares for which the option is
surrendered over (b) the aggregate exercise price payable for such shares. The
distribution may be made in shares of Common Stock valued at Fair Market Value
on the option surrender date, in cash, or partly in shares and partly in cash,
as the Plan Administrator shall in its sole discretion deem appropriate.
 
 
-9-

--------------------------------------------------------------------------------

 
ARTICLE THREE
 
SALARY INVESTMENT OPTION GRANT PROGRAM
 

I.
OPTION GRANTS

 
The Primary Committee may implement the Salary Investment Option Grant Program
for one or more calendar years beginning after the Underwriting Date and select
the Section 16 Insiders and other highly compensated Employees eligible to
participate in the Salary Investment Option Grant Program for each such calendar
year. Each selected individual who elects to participate in the Salary
Investment Option Grant Program must, prior to the start of each calendar year
of participation, file with the Plan Administrator (or its designate) an
irrevocable authorization directing the Corporation to reduce his or her base
salary for that calendar year by an amount not less than Five Thousand Dollars
($5,000) nor more than Fifty Thousand Dollars ($50,000). Each individual who
files such a timely election shall be granted an option under the Salary
Investment Grant Program on the first trading day in January for the calendar
year for which the salary reduction is to be in effect.
 

II.
OPTION TERMS

 
Each option shall be a Non-Statutory Option evidenced by one or more documents
in the form approved by the Plan Administrator; provided, however, that each
such document shall comply with the terms specified below.
 
A.  Exercise Price.
 
1.  The exercise price per share shall be thirty-three and one-third percent
(33-1/3%) of the Fair Market Value per share of Common Stock on the option grant
date.
 
2.  The exercise price shall become immediately due upon exercise of the option
and shall be payable in one or more of the alternative forms authorized under
the Discretionary Option Grant Program. Except to the extent the sale and
remittance procedure specified thereunder is utilized, payment of the exercise
price for the purchased shares must be made on the Exercise Date.
 
B.  Number of Option Shares. The number of shares of Common Stock subject to the
option shall be determined pursuant to the following formula (rounded down to
the nearest whole number):
 
X = A ÷ (B x 66-2/3%), where
 
X is the number of option shares,
 
A is the dollar amount of the approved reduction in the Optionee’s base salary
for the calendar year, and
 
B is the Fair Market Value per share of Common Stock on the option grant date.
 
 
-10-

--------------------------------------------------------------------------------

 
C.  Exercise and Term of Options. The option shall become exercisable in a
series of twelve (12) successive equal monthly installments upon the Optionee’s
completion of each calendar month of Service in the calendar year for which the
salary reduction is in effect. Each option shall have a maximum term of ten (10)
years measured from the option grant date.
 
D.  Cessation of Service. Each option outstanding at the time of the Optionee’s
cessation of Service shall remain exercisable, for any or all of the shares for
which the option is exercisable at the time of such cessation of Service, until
the earlier of (i) the expiration of the option term or (ii) the expiration of
the three (3)-year period following the Optionee’s cessation of Service. To the
extent the option is held by the Optionee at the time of his or her death, the
option may be exercised by his or her Beneficiary. However, the option shall,
immediately upon the Optionee’s cessation of Service, terminate and cease to
remain outstanding with respect to any and all shares of Common Stock for which
the option is not otherwise at that time exercisable.
 

III.
CHANGE IN CONTROL/HOSTILE TAKE-OVER

 
A.  In the event of any Change in Control or Hostile Take-Over while the
Optionee remains in Service, each outstanding option shall automatically
accelerate so that each such option shall, immediately prior to the effective
date of the Change in Control or Hostile Take-Over, become fully exercisable
with respect to the total number of shares of Common Stock at the time subject
to such option and may be exercised for any or all of those shares as
fully-vested shares of Common Stock. Each such option accelerated in connection
with a Change in Control shall terminate upon the Change in Control, except to
the extent assumed by the successor corporation (or parent thereof) or otherwise
continued in full force and effect pursuant to the terms of the Change in
Control. Each such option accelerated in connection with a Hostile Take-Over
shall remain exercisable until the expiration or sooner termination of the
option term.
 
B.  Each option which is assumed in connection with a Change in Control shall be
appropriately adjusted to apply to the number and class of securities which
would have been issuable to the Optionee in consummation of such Change in
Control had the option been exercised immediately prior to such Change in
Control. Appropriate adjustments shall also be made to the exercise price
payable per share under each outstanding option, provided the aggregate exercise
price payable for such securities shall remain the same. To the extent the
actual holders of the Corporation’s outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation may, in connection with the assumption of the
outstanding options, substitute one or more shares of its own common stock with
a fair market value equivalent to the cash consideration paid per share of
Common Stock in such Change in Control.
 
C.  Upon the occurrence of a Hostile Take-Over, the Optionee shall have a thirty
(30)-day period in which to surrender to the Corporation each of his or her
outstanding options. The Optionee shall in return be entitled to a cash
distribution from the Corporation in an amount equal to the excess of (i) the
Option Surrender Value of the shares of Common Stock at the time subject to each
surrendered option (whether or not the Optionee is otherwise at the time vested
in those shares) over (ii) the aggregate exercise price payable for such shares.
Such cash distribution shall be paid within five (5) days following the
surrender of the option to the Corporation.
 

IV.
REMAINING TERMS

 
The remaining terms of each option granted under the Salary Investment Option
Grant Program shall be the same as the terms in effect for options made under
the Discretionary Option Grant Program.
 
 
-11-

--------------------------------------------------------------------------------

 
ARTICLE FOUR
 
STOCK ISSUANCE PROGRAM
 

I.
STOCK ISSUANCE TERMS

 
Shares of Common Stock may be issued under the Stock Issuance Program through
direct and immediate stock issuances without any intervening options. Shares of
Common Stock may also be issued under the Stock Issuance Program pursuant to
stock issuances which entitle the recipients to receive those shares upon the
attainment of designated performance objectives or Service requirements. Each
such stock issuance shall be evidenced by one or more documents which comply
with the terms specified below.
 
A.  Purchase Price.
 
1.  The purchase price per share of Common Stock subject to direct issuance
shall be fixed by the Plan Administrator and may be less than, equal to or
greater than the Fair Market Value per share of Common Stock on the issue date.
 
2.  Subject to the provisions of Section II of Article Seven, shares of Common
Stock may be issued under the Stock Issuance Program for any of the following
items of consideration which the Plan Administrator may deem appropriate in each
individual instance:
 
(i)  cash or check made payable to the Corporation, or
 
(ii)  past services rendered to the Corporation (or any Parent or Subsidiary).
 
B.  Vesting/Issuance Provisions.
 
1.  The Plan Administrator may issue shares of Common Stock which are fully and
immediately vested upon issuance or which are to vest in one or more
installments over the Participant’s period of Service or upon attainment of
specified performance objectives (including the Performance Goals specified in
Appendix B hereto) or such other factors as the Plan Administrator may
determine, in its sole discretion, including to comply with the requirements of
Section 162(m) of the Code. Alternatively, the Plan Administrator may issue
stock issuances which shall entitle the recipient to receive a specified number
of vested shares of Common Stock upon the attainment of one or more Performance
Goals or Service requirements established by the Plan Administrator.
 
2.  Notwithstanding the foregoing, if the stock issuance is intended to comply
with the “performance based” compensation exception under Section 162(m) of the
Code and if the lapse of restrictions on such stock issuance is based on the
attainment of Performance Goals, the Plan Administrator shall establish the
objective Performance Goals or grant conditions relating to the applicable
vesting percentage of the Common Stock applicable to each Participant or class
of Participants in writing prior to the beginning of the applicable fiscal year
or at such later date as otherwise determined by the Plan Administrator and
while the outcome of the Performance Goals are substantially uncertain. Such
Performance Goals may incorporate provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances. The Performance Goals are set forth in Appendix B hereto.
 
 
-12-

--------------------------------------------------------------------------------

 
3.  A Participant selected to receive a stock issuance shall not have any rights
with respect to such issuance, unless and until such Participant has delivered a
fully executed copy of the award agreement evidencing the stock issuance to the
Corporation and has otherwise complied with the applicable terms and conditions
of such issuance.
 
4.  Any new, substituted or additional securities or other property (including
money paid other than as a regular cash dividend) which the Participant may have
the right to receive with respect to his or her unvested shares of Common Stock
by reason of any stock dividend, stock split, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration shall be
issued subject to (i) the same vesting requirements applicable to the
Participant’s unvested shares of Common Stock and (ii) such escrow arrangements
as the Plan Administrator shall deem appropriate.
 
5.  The Participant shall have full stockholder rights with respect to the
issued shares of Common Stock, whether or not the Participant’s interest in
those shares is vested. Accordingly, the Participant shall have the right to
vote such shares and to receive any regular cash dividends paid on such shares,
but shall have no right to transfer such shares until vested. Unless otherwise
determined by the Plan Administrator, the Participant shall not be permitted to
transfer shares of Common Stock awarded under this Plan during a period set by
the Plan Administrator commencing with the date of such award, as set forth in
the applicable award agreement.
 
6.  Should the Participant cease to remain in Service while holding one or more
unvested shares of Common Stock, or should the performance objectives not be
attained with respect to one or more such unvested shares of Common Stock, then
those shares shall be immediately surrendered to the Corporation for
cancellation, and the Participant shall have no further stockholder rights with
respect to those shares. To the extent the surrendered shares were previously
issued to the Participant for consideration paid in cash or cash equivalent
(including the Participant’s purchase-money indebtedness), the Corporation shall
repay to the Participant the cash consideration paid for the surrendered shares
and shall cancel the unpaid principal balance of any outstanding purchase-money
note of the Participant attributable to the surrendered shares.
 
7.  The Plan Administrator may waive the surrender and cancellation of one or
more unvested shares of Common Stock (or other assets attributable thereto)
which would otherwise occur upon the cessation of the Participant’s Service or
the non-attainment of the performance objectives applicable to those shares.
Such waiver shall result in the immediate vesting of the Participant’s interest
in the shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment of the applicable performance
objectives.
 
 
-13-

--------------------------------------------------------------------------------

 
8.  Outstanding stock issuances shall automatically terminate, and no shares of
Common Stock shall actually be issued in satisfaction of those issuances, if the
performance objectives or Service requirements established for such issuances
are not attained. The Plan Administrator, however, shall have the authority to
issue shares of Common Stock in satisfaction of one or more outstanding stock
issuances as to which the designated performance objectives or Service
requirements are not attained.
 

II.
CHANGE IN CONTROL/HOSTILE TAKE-OVER

 
A.  All of the Corporation’s outstanding repurchase rights shall terminate
automatically, and all the shares of Common Stock subject to those terminated
rights shall immediately vest in full, in the event of any Change in Control,
except to the extent (i) those repurchase rights are assigned to the successor
corporation (or parent thereof) or otherwise continue in full force and effect
pursuant to the terms of the Change in Control or (ii) such accelerated vesting
is precluded by other limitations imposed by the Plan Administrator at the time
the repurchase right is issued.
 
B.  The Plan Administrator may at any time provide for the automatic termination
of one or more of those outstanding repurchase rights and the immediate vesting
of the shares of Common Stock subject to those terminated rights upon (i) a
Change in Control or Hostile Take-Over or (ii) an Involuntary Termination of the
Participant’s Service within a designated period (not to exceed eighteen (18)
months) following the effective date of any Change in Control or Hostile
Take-Over in which those repurchase rights are assigned to the successor
corporation (or parent thereof) or otherwise continue in full force and effect.
 

III.
SHARE ESCROW/LEGENDS

 
Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.
 
 
-14-

--------------------------------------------------------------------------------

 
ARTICLE FIVE 
 
AUTOMATIC OPTION GRANT PROGRAM
 

I.
OPTION TERMS

 
A.  Grant Dates. Options shall be made on the dates specified below:
 
1.  Each individual who is first elected or appointed as a non-employee Board
member at any time after April 21, 2005 shall automatically be granted, on the
date of such initial election or appointment, a Non-Statutory Option to purchase
Thirty Five Thousand (35,000) shares of Common Stock, provided that individual
has not previously been in the employ of the Corporation (or any Parent or
Subsidiary).
 
2.  On the date of the 2005 Annual Stockholder Meeting, each individual who is
to continue to serve as a non-employee Board member shall automatically be
granted a Non-Statutory Option to purchase Thirty Five Thousand (35,000) shares
of Common Stock. On the date of each Annual Stockholders Meeting beginning with
the 2006 Annual Stockholder Meeting, each individual who is to continue to serve
as a non-employee Board member shall automatically be granted a Non-Statutory
Option to purchase Ten Thousand (10,000) shares of Common Stock, provided that
individual has served as a non-employee Board member for at least six (6)
months.
 
B.  Exercise Price.
 
1.  The exercise price per share shall be equal to one hundred percent (100%) of
the Fair Market Value per share of Common Stock on the option grant date.
 
2.  The exercise price shall be payable in one or more of the alternative forms
authorized under the Discretionary Option Grant Program. Except to the extent
the sale and remittance procedure specified thereunder is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.
 
C.  Option Term. Each option shall have a term of ten (10) years measured from
the option grant date.
 
D.  Exercise and Vesting of Options. Each option shall be immediately
exercisable for any or all of the option shares. However, any unvested shares
purchased under the option shall be subject to repurchase by the Corporation, at
the exercise price paid per share, upon the Optionee’s cessation of Board
service prior to vesting in those shares. Each initial 35,000-share option shall
vest, and the Corporation’s repurchase right shall lapse, in a series of three
(3) successive equal annual installments over the Optionee’s period of continued
service as a Board member, with the first such installment to vest upon the
Optionee’s completion of one (1) year of Board service measured from the option
grant date. Each 35,000-share option granted on the date of the 2005 Annual
Stockholder Meeting, and each annual 10,000-share option granted thereafter,
shall vest, and the Corporation’s repurchase right shall lapse, upon the
Optionee’s completion of one (1) year of Board service measured from the option
grant date.
 
 
-15-

--------------------------------------------------------------------------------

 
E.  Cessation of Board Service. The following provisions shall govern the
exercise of any options outstanding at the time of the Optionee’s cessation of
Board service:
 
(i)  Any option outstanding at the time of the Optionee’s cessation of Board
service for any reason shall remain exercisable for a twelve (12)-month period
following the date of such cessation of Board service, but in no event shall
such option be exercisable after the expiration of the option term.
 
(ii)  Any option exercisable in whole or in part by the Optionee at the time of
death may be subsequently exercised by his or her Beneficiary.
 
(iii)  Following the Optionee’s cessation of Board service, the option may not
be exercised in the aggregate for more than the number of shares for which the
option was exercisable on the date of such cessation of Board service. Upon the
expiration of the applicable exercise period or (if earlier) upon the expiration
of the option term, the option shall terminate and cease to be outstanding for
any vested shares for which the option has not been exercised. However, the
option shall, immediately upon the Optionee’s cessation of Board service,
terminate and cease to be outstanding for any and all shares for which the
option is not otherwise at that time exercisable.
 
(iv)  However, should the Optionee cease to serve as a Board member by reason of
death or Permanent Disability, then all shares at the time subject to the option
shall immediately vest so that such option may, during the twelve (12)-month
exercise period following such cessation of Board service, be exercised for all
or any portion of those shares as fully-vested shares of Common Stock.
 

II.
CHANGE IN CONTROL/HOSTILE TAKE-OVER

 
A.  In the event of any Change in Control or Hostile Take-Over, the shares of
Common Stock at the time subject to each outstanding option but not otherwise
vested shall automatically vest in full so that each such option may,
immediately prior to the effective date of such Change in Control or Hostile
Take-Over, became fully exercisable for all of the shares of Common Stock at the
time subject to such option and maybe exercised for all or any of those shares
as fully-vested shares of Common Stock. Each such option accelerated in
connection with a Change in Control shall terminate upon the Change in Control,
except to the extent assumed by the successor corporation (or parent thereof) or
otherwise continued in full force and effect pursuant to the terms of the Change
in Control. Each such option accelerated in connection with a Hostile Take-Over
shall remain exercisable until the expiration or sooner termination of the
option term.
 
B.  All outstanding repurchase rights shall automatically terminate and the
shares of Common Stock subject to those terminated rights shall immediately vest
in full, in the event of any Change in Control or Hostile Take-Over.
 
C.  Upon the occurrence of a Hostile Take-Over, the Optionee shall have a thirty
(30)-day period in which to surrender to the Corporation each of his or her
outstanding options. The Optionee shall in return be entitled to a cash
distribution from the Corporation in an amount equal to the excess of (i) the
Option Surrender Value of the shares of Common Stock at the time subject to each
surrendered option (whether or not the option is otherwise at the time
exercisable for those shares) over (ii) the aggregate exercise price payable for
such shares. Such cash distribution shall be paid within five (5) days following
the surrender of the option to the Corporation.
 
D.  Each option which is assumed in connection with a Change in Control shall be
appropriately adjusted to apply to the number and class of securities which
would have been issuable to the Optionee in consummation of such Change in
Control had the option been exercised immediately prior to such Change in
Control. Appropriate adjustments shall also be made to the exercise price
payable per share under each outstanding option, provided the aggregate exercise
price payable for such securities shall remain the same. To the extent the
actual holders of the Corporation’s outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation may, in connection with the assumption of the
outstanding options, substitute one or more shares of its own common stock with
a fair market value equivalent to the cash consideration paid per share of
Common Stock in such Change in Control.
 
 
 
III.
REMAINING TERMS

 
The remaining terms of each option granted under the Automatic Option Grant
Program shall be the same as the terms in effect for options made under the
Discretionary Option Grant Program.
 
 
-16-

--------------------------------------------------------------------------------

 
ARTICLE SIX
 
DIRECTOR FEE OPTION GRANT PROGRAM
 

I.
OPTION GRANTS

 
The Board may implement the Director Fee Option Grant Program as of the first
day of any calendar year beginning after the Underwriting Date. Upon such
implementation of the Program, each non-employee Board member may elect to apply
all or any portion of the annual retainer fee otherwise payable in cash for his
or her service on the Board to the acquisition of a special option grant under
this Director Fee Option Grant Program. Such election must be filed with the
Corporation’s Chief Financial Officer prior to the first day of the calendar
year for which the election is to be in effect. Each non-employee Board member
who files such a timely election with respect to the annul retainer fee shall
automatically be granted an option under this Director Fee Option Grant Program
on the first trading day in January in the calendar year for which that fee
would otherwise be payable.
 

II.
OPTION TERMS

 
Each option shall be a Non-Statutory Option governed by the terms and conditions
specified below.
 
A.  Exercise Price.
 
1.  The exercise price per share shall be thirty-three and one-third percent
(33-1/3%) of the Fair Market Value per share of Common Stock on the option grant
date.
 
2.  The exercise price shall become immediately due upon exercise of the option
and shall be payable in one or more of the alternative forms authorized under
the Discretionary Option Grant Program. Except to the extent the sale and
remittance procedure specified thereunder is utilized, payment of the exercise
price for the purchased shares must be made on the Exercise Date.
 
B.  Number of Option Shares. The number of shares of Common Stock subject to the
option shall be determined pursuant to the following formula (rounded down to
the nearest whole number):
 
X = A ÷ (B x 66-2/3%), where
 
X is the number of option shares,
 
A is the portion of the annual retainer fee subject to the non-employee Board
member’s election, and
 
B is the Fair Market Value per share of Common Stock on the option grant date.
 
 
-17-

--------------------------------------------------------------------------------

 
C.  Exercise and Term of Options. The option shall become exercisable in a
series of twelve (12) successive equal monthly installments upon the Optionee’s
completion of each month of Board service during the calendar year in which the
option is granted. Each option shall have a maximum term of ten (10) years
measured from the option grant date.
 
D.  Cessation of Board Service. Should the Optionee cease Board service for any
reason (other than death or Permanent Disability) while holding one or more
options, then each such option shall remain exercisable, for any or all of the
shares for which the option is exercisable at the time of such cessation of
Board service, until the earlier of (i) the expiration of the ten (10)-year
option term or (ii) the expiration of the three (3)-year period measured from
the date of such cessation of Board service. However, each option held by the
Optionee at the time of such cessation of Board service shall immediately
terminate and cease to remain outstanding with respect to any and all shares of
Common Stock for which the option is not otherwise at that time exercisable.
 
E.  Death or Permanent Disability. Should the Optionee’s service as a Board
member cease by reason of death or Permanent Disability, then each option held
by such Optionee shall immediately become exercisable for all the shares of
Common Stock at the time subject to that option, and the option may be exercised
for any or all of those shares as fully-vested shares until the earlier of (i)
the expiration of the ten (10)-year option term or (ii) the expiration of the
three (3)-year period measured from the date of such cessation of Board service.
 
Should the Optionee die after cessation of Board service but while holding one
or more options, then each such option may be exercised, for any or all of the
shares for which the option is exercisable at the time of the Optionee’s
cessation of Board service (less any shares subsequently purchased by Optionee
prior to death), by the Optionee’s Beneficiary. Such right of exercise shall
lapse, and the option shall terminate, upon the earlier of (i) the expiration of
the ten (10)-year option term or (ii) the three (3)-year period measured from
the date of the Optionee’s cessation of Board service.
 

III.
CHANGE IN CONTROL/HOSTILE TAKE-OVER

 
A.  In the event of any Change in Control or Hostile Take-Over while the
Optionee remains in Board service, each outstanding option held by such Optionee
shall automatically accelerate so that each such option shall, immediately prior
to the effective date of the Change in Control or Hostile Take-Over, become
fully exercisable with respect to the total number of shares of Common Stock at
the time subject to such option and may be exercised for any or all of those
shares as fully-vested shares of Common Stock. Each such option accelerated in
connection with a Change in Control shall terminate upon the Change in Control,
except to the extent assumed by the successor corporation (or parent thereof) or
otherwise expressly continued in full force and effect pursuant to the terms of
the Change in Control. Each such option accelerated in connection with a Hostile
Take-Over shall remain exercisable until the expiration or sooner termination of
the option term.
 
B.  Upon the occurrence of a Hostile Take-Over, the Optionee shall have a thirty
(30)-day period in which to surrender to the Corporation each of his or her
outstanding options. The Optionee shall in return be entitled to a cash
distribution from the Corporation in an amount equal to the excess of (i) the
Option Surrender Value of the shares of Common Stock at the time subject to each
surrendered option (whether or not the Optionee is otherwise at the time vested
in those shares) over (ii) the aggregate exercise price payable for such shares.
Such cash distribution shall be paid within five (5) days following the
surrender of the option to the Corporation.
 
C.  Each option which is assumed in connection with a Change in Control shall be
appropriately adjusted, immediately after such Change in Control, to apply to
the number and class of securities which would have been issuable to the
Optionee in consummation of such Change in Control had the option been exercised
immediately prior to such Change in Control. Appropriate adjustments shall also
be made to the exercise price payable per share under each outstanding option,
provided the aggregate exercise price payable for such securities shall remain
the same. To the extent the actual holders of the Corporation’s outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation may, in connection with the
assumption of the outstanding options under the Director Fee Option Grant
Program, substitute one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of Common Stock
in such Change in Control.
 

IV.
REMAINING TERMS

 
The remaining terms of each option granted under this Director Fee Option Grant
Program shall be the same as the terms in effect for options made under the
Discretionary Option Grant Program.
 
 
-18-

--------------------------------------------------------------------------------

 
ARTICLE SEVEN
 
MISCELLANEOUS
 

I.
NO IMPAIRMENT OF AUTHORITY

 
Outstanding awards shall in no way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
 

II.
FINANCING

 
The Plan Administrator may permit any Optionee or Participant to pay the option
exercise price under the Discretionary Option Grant Program or the purchase
price of shares issued under the Stock Issuance Program by delivering a
full-recourse, interest bearing promissory note payable in one or more
installments. The terms of any such promissory note (including the interest rate
and the terms of repayment) shall be established by the Plan Administrator in
its sole discretion. In no event may the maximum credit available to the
Optionee or Participant exceed the sum of (i) the aggregate option exercise
price or purchase price payable for the purchased shares (less the par value of
such shares) plus (ii) any Federal, state and local income and employment tax
liability incurred by the Optionee or the Participant in connection with the
option exercise or share purchase. Notwithstanding the foregoing, no Optionee or
Participant may utilize this Section in violation of the prohibition on personal
loans to or for executive officers or directors contained in Section 402 of the
Sarbanes-Oxley Act of 2002.
 

III.
TAX WITHHOLDING

 
A.  The Corporation’s obligation to deliver shares of Common Stock upon the
exercise of options or the issuance or vesting of such shares under the Plan
shall be subject to the satisfaction of all applicable Federal, state and local
income and employment tax withholding requirements.
 
B.  The Plan Administrator may, in its discretion, provide any or all holders of
Non-Statutory Options or unvested shares of Common Stock under the Plan with the
right to use shares of Common Stock in satisfaction of all or part of the
Withholding Taxes incurred by such holders in connection with the exercise of
their options or the vesting of their shares. Such right may be provided to any
such holder in either or both of the following formats:
 
Stock Withholding: The election to have the Corporation withhold, from the
shares of Common Stock otherwise issuable upon the exercise of such
Non-Statutory Option or the vesting of such shares, a portion of those shares
with an aggregate Fair Market Value equal to the percentage of the Withholding
Taxes (not to exceed one hundred percent (100%)) designated by the holder.
 
Stock Delivery: The election to deliver to the Corporation, at the time the
Non-Statutory Option is exercised or the shares vest, one or more shares of
Common Stock previously acquired by such holder (other than in connection with
the option exercise or share vesting triggering the Withholding Taxes) with an
aggregate Fair Market Value equal to the percentage of the Taxes (not to exceed
one hundred percent (100%)) designated by the holder.
 
 
-19-

--------------------------------------------------------------------------------

 
 

IV.
EFFECTIVE DATE AND TERM OF THE PLAN

 
A.  The Plan shall become effective immediately upon the Plan Effective Date.
However, the Salary Investment Option Grant and Director Fee Option Grant
Programs shall not be implemented until such time as the Primary Committee or
the Board may deem appropriate. Options may be granted under the Discretionary
Option Grant Program at any time on or after the Plan Effective Date. However,
no options granted under the Plan may be exercised, and no shares shall be
issued under the Plan, until the Plan is approved by the Corporation’s
stockholders. If such stockholder approval is not obtained within twelve (12)
months after the Plan Effective Date, then all options previously granted under
this Plan shall terminate and cease to be outstanding, and no further options
shall be granted and no shares shall be issued under the Plan.
 
B.  The Plan shall serve as the successor to the Predecessor Plan, and no
further options or direct stock issuances shall be made under the Predecessor
Plan after the Section 12 Registration Date. All options outstanding under the
Predecessor Plan on the Section 12 Registration Date shall be incorporated into
the Plan at that time and shall be treated as outstanding options under the
Plan. However, each outstanding option so incorporated shall continue to be
governed solely by the terms of the documents evidencing such option, and no
provision of the Plan shall be deemed to affect or otherwise modify the rights
or obligations of the holders of such incorporated options with respect to their
acquisition of shares of Common Stock.
 
C.  One or more provisions of the Plan, including (without limitation) the
option/vesting acceleration provisions of Article Two relating to Changes in
Control, may, in the Plan Administrator’s discretion, be extended to one or more
options incorporated from the Predecessor Plan which do not otherwise contain
such provisions.
 
D.  The Plan shall terminate upon the earliest of (i) March 20, 2010, (ii) the
date on which all shares available for issuance under the Plan shall have been
issued as fully-vested shares or (iii) the termination of all outstanding
options in connection with a Change in Control. Upon such plan termination, all
outstanding options and unvested stock issuances shall thereafter continue to
have force and effect in accordance with the provisions of the documents
evidencing such grants or issuances.
 

V.
AMENDMENT OF THE PLAN

 
A.  The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
stock options or unvested stock issuances at the time outstanding under the Plan
unless the Optionee or the Participant consents to such amendment or
modification. In addition, certain amendments may require stockholder approval
pursuant to applicable laws or regulations.
 
 
-20-

--------------------------------------------------------------------------------

 
B.  Options to purchase shares of Common Stock may be granted under the
Discretionary Option Grant and Salary Investment Option Grant Programs
and shares of Common Stock may be issued under the Stock Issuance Program that
are in each instance in excess of the number of shares then available for
issuance under the Plan, provided any excess shares actually issued under those
programs shall be held in escrow until there is obtained stockholder approval of
an amendment sufficiently increasing the number of shares of Common Stock
available for issuance under the Plan. If such stockholder approval is not
obtained within twelve (12) months after the date the first such excess
issuances are made, then (i) any unexercised options granted on the basis of
such excess shares shall terminate and cease to be outstanding and (ii) the
Corporation shall promptly refund to the Optionees and the Participants the
exercise or purchase price paid for any excess shares issued under the Plan and
held in escrow, together with interest (at the applicable Short Term Federal
Rate) for the period the shares were held in escrow, and such shares shall
thereupon be automatically cancelled and cease to be outstanding.
 

VI.
USE OF PROCEEDS

 
Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.
 

VII.
REGULATORY APPROVALS

 
A.  The implementation of the Plan, the granting of any stock option under the
Plan and the issuance of any shares of Common Stock (i) upon the exercise of any
granted option or (ii) under the Stock Issuance Program shall be subject to the
Corporation’s procurement of all approvals and permits required by regulatory
authorities having jurisdiction over the Plan, the stock options granted under
it and the shares of Common Stock issued pursuant to it.
 
B.  No shares of Common Stock or other assets shall be issued or delivered under
the Plan unless and until there shall have been compliance with all applicable
requirements of Federal and state securities laws and all applicable listing
requirements of any stock exchange (or the Nasdaq Stock Market, if applicable)
on which Common Stock is then listed for trading, and shall be further subject
to the approval of counsel for the Corporation with respect to such compliance.
 

VIII.
NO EMPLOYMENT/SERVICE RIGHTS

 
Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.
 
 
-21-

--------------------------------------------------------------------------------

 
APPENDIX A
 
 
The following definitions shall be in effect under the Plan:
 
A.  Automatic Option Grant Program shall mean the automatic option grant program
in effect under the Plan.
 
B.  Beneficiary shall mean, in the event the Plan Administrator implements a
beneficiary designation procedure, the person designated by an Optionee or
Participant, pursuant to such procedure, to succeed to such person’s rights
under any outstanding awards held by him or her at the time of death. In the
absence of such designation or procedure, the Beneficiary shall be the personal
representative of the estate of the Optionee or Participant or the person or
persons to whom the award is transferred by will or the laws of inheritance.
 
C.  Board shall mean the Corporation’s Board of Directors.
 
D.  Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:
 
(i)  a merger, consolidation or reorganization approved by the Corporation’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,
 
(ii)  any stockholder-approved transfer or other disposition of all or
substantially all of the Corporation’s assets, or
 
(iii)  the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders which the Board
recommends such stockholders accept.
 
E.  Code shall mean the Internal Revenue Code of 1986, as amended.
 
F.  Common Stock shall mean the Corporation’s common stock.
 
G.  Corporation shall mean LivePerson, Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
LivePerson, Inc. which shall by appropriate action adopt the Plan.
 
 
A-1

--------------------------------------------------------------------------------

 
H.  Director Fee Option Grant Program shall mean the director fee option grant
program in effect under the Plan.
 
I.  Discretionary Option Grant Program shall mean the discretionary option grant
program in effect under the Plan.
 
J.  Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.
 
K.  Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.
 
L.  Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:
 
(i)  If the Common Stock is at the time traded on the Nasdaq Stock Market, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question, as such price is reported on the Nasdaq Stock
Market or any successor system and in The Wall Street Journal. If there is no
closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.
 
(ii)  If the Common Stock is at the time listed on any Stock Exchange, then the
Fair Market Value shall be the closing selling price per share of Common Stock
on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange and
reported in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.
 
(iii)  For purposes of any option grants made on the Underwriting Date, the Fair
Market Value shall be deemed to be equal to the price per share at which the
Common Stock is to be sold in the initial public offering pursuant to the
Underwriting Agreement.
 
(iv)  For purposes of any options made prior to the Underwriting Date, the Fair
Market Value shall be determined by the Plan Administrator, after taking into
account such factors as it deems appropriate.
 
M.  Hostile Take-Over shall mean:
 
(i)  the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders which the Board
does not recommend such stockholders to accept, or
 
 
A-2

--------------------------------------------------------------------------------

 
(ii)  a change in the composition of the Board over a period of thirty-six (36)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.
 
N.  Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.
 
O.  Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of:
 
(i)  such individual’s involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct, or
 
(ii)  such individual’s voluntary resignation following (A) a change in his or
her position with the Corporation or Parent or Subsidiary employing the
individual which materially reduces his or her duties and responsibilities or
the level of management to which he or she reports, (B) a reduction in his or
her level of compensation (including base salary, fringe benefits and target
bonus under any corporate-performance based bonus or incentive programs) by more
than fifteen percent (15%) or (C) a relocation of such individual’s place of
employment by more than fifty (50) miles, provided and only if such change,
reduction or relocation is effected by the Corporation without the individual’s
consent.
 
P.  Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Optionee or Participant, any unauthorized use or disclosure by
such person of confidential information or trade secrets of the Corporation (or
any Parent or Subsidiary), or any intentional wrongdoing by such person, whether
by omission or commission, which adversely affects the business or affairs of
the Corporation (or any Parent or Subsidiary) in a material manner. This shall
not limit the grounds for the dismissal or discharge of any person in the
Service of the Corporation (or any Parent or Subsidiary).
 
Q.  1934 Act shall mean the Securities Exchange Act of 1934, as amended.
 
R.  Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
 
S.  Option Surrender Value shall mean the Fair Market Value per share of Common
Stock on the date the option is surrendered to the Corporation or, in the event
of a Hostile Take-Over, effected through a tender offer, the highest reported
price per share of Common Stock paid by the tender offeror in effecting such
Hostile Take-Over, if greater. However, if the surrendered option is an
Incentive Option, the Option Surrender Value shall not exceed the Fair Market
Value per share.
 
 
A-3

--------------------------------------------------------------------------------

 
T.  Optionee shall mean any person to whom an option is granted under the
Discretionary Option Grant, Salary Investment Option Grant, Automatic Option
Grant or Director Fee Option Grant Program.
 
U.  Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
 
V.  Participant shall mean any person who is issued shares of Common Stock under
the Stock Issuance Program.
 
W.  Performance Goals, as defined in Article Four and Appendix B, shall mean
specified performance objectives as determined by the Plan Administrator.
 
X.  Permanent Disability or Permanently Disabled shall mean the inability of the
Optionee or the Participant to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment expected to
result in death or to be of continuous duration of twelve (12) months or more.
However, solely for purposes of the Automatic Option Grant and Director Fee
Option Grant Programs, Permanent Disability or Permanently Disabled shall mean
the inability of the non-employee Board member to perform his or her usual
duties as a Board member by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve (12) months or more.
 
Y.  Plan shall mean the Corporation’s 2000 Stock Incentive Plan, as set forth in
this document.
 
Z.  Plan Administrator shall mean the particular entity, whether the Primary
Committee, the Board or the Secondary Committee, which is authorized to
administer the Discretionary Option Grant, Salary Investment Option Grant and
Stock Issuance Programs with respect to one or more classes of eligible persons,
to the extent such entity is carrying out its administrative functions under
those programs with respect to the persons under its jurisdiction. However, the
Primary Committee shall have the plenary authority to make all factual
determinations and to construe and interpret any and all ambiguities under the
Plan to the extent such authority is not otherwise expressly delegated to any
other Plan Administrator.
 
AA.  Plan Effective Date shall mean March 21, 2000, the date on which the Plan
was adopted by the Board.
 
 
A-4

--------------------------------------------------------------------------------

 
BB.  Predecessor Plan shall mean the Corporation’s pre-existing Stock Option and
Restricted Stock Purchase Plan in effect immediately prior to the Plan Effective
Date hereunder.
 
CC.  Primary Committee shall mean the committee of two (2) or more non-employee
Board members appointed by the Board (each of whom is intended to be a
“Non-Employee Director” (within the meaning of Rule 16b-3), an “independent
director” (within the meaning of NASD Rule 4200(a)(15) or such other applicable
stock exchange rule) and an “outside director” (within the meaning of Code
Section 162(m)) to administer the Discretionary Option Grant and Stock Issuance
Programs with respect to Section 16 Insiders and to administer the Salary
Investment Option Grant Program with respect to all eligible individuals.
 
DD.  Rule 16b-3 shall mean Rule 16b-3 of the 1934 Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.
 
EE.  Salary Investment Option Grant Program shall mean the salary investment
grant program in effect under the Plan.
 
FF.  Secondary Committee shall mean a committee of one (1) or more Board members
appointed by the Board to administer the Discretionary Option Grant and Stock
Issuance Programs with respect to eligible persons other than Section 16
Insiders.
 
GG.  Section 12 Registration Date shall mean the date on which the Common Stock
is first registered under Section 12(g) of the 1934 Act.
 
HH.  Section 16 Insider shall mean an officer or director of the Corporation
subject to the short-swing profit liabilities of Section 16 of the 1934 Act.
 
II.  Service shall mean the performance of services for the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor (whether
a natural person or entity), except to the extent otherwise specifically
provided in the documents evidencing the option grant or stock issuance.
 
JJ.  Stock Exchange shall mean either the American Stock Exchange or the New
York Stock Exchange.
 
KK.  Stock Issuance Program shall mean the stock issuance program in effect
under the Plan.
 
LL.  Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
 
 
A-5

--------------------------------------------------------------------------------

 
MM.  10% Stockholder shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).
 
NN.  Underwriting Agreement shall mean the agreement between the Corporation and
the underwriter or underwriters managing the initial public offering of the
Common Stock.
 
OO.  Underwriting Date shall mean the date on which the Underwriting Agreement
is executed and priced in connection with an initial public offering of the
Common Stock.
 
PP.  Withholding Taxes shall mean the Federal, state and local income and
employment withholding tax liabilities to which the holder of Non-Statutory
Options or unvested shares of Common Stock may become subject in connection with
the exercise of those options or the vesting of those shares.
 




 
A-6

--------------------------------------------------------------------------------

 

APPENDIX B
 
Performance Goals
 
Performance goals established for purposes of the grant and/or vesting of Common
Stock intended to be “performance-based” under Section 162(m) of the Code shall
be based on one or more of the following performance goals (“Performance
Goals”): (i) the attainment of certain target levels of, or a specified increase
in, enterprise value or value creation targets of the Corporation (or any
subsidiary, division or other operational unit of the Corporation); (ii) the
attainment of certain target levels of, or a percentage increase in after-tax or
pre-tax profits of the Corporation, including without limitation that
attributable to continuing and/or other operations of the Corporation (or in
either case a subsidiary, division, or other operational unit of the
Corporation); (iii) the attainment of certain target levels of, or a specified
increase in, operational cash flow of the Corporation (or a subsidiary,
division, or other operational unit of the Corporation); (iv) the attainment of
a certain level of reduction of, or other specified objectives with regard to
limiting the level of increase in all or a portion of, the Corporation’s bank
debt or other long-term or short-term public or private debt or other similar
financial obligations of the Corporation, which may be calculated net of cash
balances and/or other offsets and adjustments as may be established by the Plan
Administrator; (v) the attainment of a specified percentage increase in earnings
per share or earnings per share from continuing operations of the Corporation
(or a subsidiary, division or other operational unit of the Corporation); (vi)
the attainment of certain target levels of, or a specified percentage increase
in, net sales, revenues, net income or earnings before income tax or other
exclusions of the Corporation (or a subsidiary, division, or other operational
unit of the Corporation); (vii) the attainment of certain target levels of, or a
specified increase in, return on capital employed or return on invested capital
of the Corporation (or any subsidiary, division or other operational unit of the
Corporation); (viii) the attainment of certain target levels of, or a percentage
increase in, after-tax or pre-tax return on stockholder equity of the
Corporation (or any subsidiary, division or other operational unit of the
Corporation); (ix) the attainment of certain target levels in the fair market
value of the shares of the Corporation’s Common Stock; or (x) the growth in the
value of an investment in the Corporation’s Common Stock assuming the
reinvestment of dividends.
 
In addition, such Performance Goals may be based upon the attainment of
specified levels of Corporation (or subsidiary, division or other operational
unit of the Corporation) performance under one or more of the measures described
above relative to the performance of other corporations. To the extent permitted
under Section 162(m) of the Code, but only to the extent permitted under Section
162(m) of the Code (including, without limitation, compliance with any
requirements for stockholder approval), the Plan Administrator may: (i)
designate additional business criteria on which the Performance Goals may be
based, or (ii) adjust, modify or amend the aforementioned business criteria.
 
 
B-1

--------------------------------------------------------------------------------

 